         Case 1:20-cv-00186-NONE-SAB Document 65 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                       UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   CAROLYN BROWN,                                   Case No. 1:20-cv-00186-SAB

12                 Plaintiff and Counter-             ORDER STRIKING UNSIGNED
                   Defendant,                         RESPONSE TO ATTORNEY ANDREW B.
13                                                    DOWNS HARTFORD GROUP ATTORNEY
            v.                                        FOR SETTLEMENT REQUEST
14
     PROPERTY AND CASUALTY                            (ECF No. 63)
15   INSURANCE COMPANY OF HARTFORD,

16                 Defendant and
                   Counterclaimant.
17

18

19   PROPERTY AND CASUALTY
     INSURANCE COMPANY OF HARTFORD,
20
                   Third Party Plaintiff,
21
            v.
22
     MECCA MORGAN,
23
                   Third Party Defendant.
24

25

26         On June 7, 2021, Plaintiff Carolyn Brown filed a “Response to Attorney Andrew B.

27 Downs Hardford [sic] Group Attorney for Settlement Request” that was unsigned. Unsigned

28 documents cannot be considered by the Court.


                                                  1
         Case 1:20-cv-00186-NONE-SAB Document 65 Filed 06/09/21 Page 2 of 2


 1          Accordingly, the unsigned response (ECF No. 63) is HEREBY STRICKEN from the

 2 record on that ground. Fed. R. Civ. P. 11(a); Local Rule 131(b).

 3
     IT IS SO ORDERED.
 4

 5 Dated:     June 9, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
